DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
“a glasses” on page 6 should read -- glasses--
“used by other component” on page 9, should read -- used by another component--
“an incoming calls.” on page 9, should read --an incoming call.-- or --incoming calls.--
“one of the display,” on page 10, should read --one of the display--
“(e.g., wiredly)” on page 10, should read --(e.g., wired)--
“are a diagrams”  on page 25, should read --are diagrams--
“by each corresponding components” on page 34, should read -- by each corresponding component--
Appropriate correction is required.

Claim Objections
Claims 3, 12, 13 and 19 objected to because of the following informalities:  
Claim 3 states “and movement information” in line 4, but should read --or movement information--
Claim 12 states “and an occasion” in line 3, but should read --or an occasion--
Claim 13 states “and movement information” in line 3, but should read --or movement information--
Claim 19 states “a user interface” in line 2, but should read --the user interface--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 18, 19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 inherits the same deficiency. 
Claim 18 recites the limitation "the time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19 and 20 inherit the same deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bang (KR20170093470A).
Regarding claim 1, Bang discloses an electronic device (Paragraph [0036] "electronic device" Figure 2, 201, see figure below) comprising: a user interface (Paragraph [0036] "an input/output interface" Figure 2, 260); at least one sensor (Paragraph [0036] "sensor" Figure 2, 220); at least one processor operatively connected to the user interface and the at least one sensor (Paragraph [0036] "processor" Figure 2, 230, Paragraph [0037] "The bus 210 may include circuitry to connect the components 220-280 to one another and to communicate communications (e.g., control messages and / or data) between the components."); and a memory operatively connected to the at least one processor (Paragraph [0036] "memory" Figure 2, 240, Paragraph [0037] "The bus 210 may include circuitry to connect the components 220-280 to one another and to communicate communications (e.g., control messages and / or data) between the components."), wherein the memory stores instructions to, when executed, cause the at least one processor to (Paragraph [0047] "the memory 240 may store instructions" Paragraph [0135] "When an instruction is executed by a processor (e.g., processor 220), one or more processors may perform a function corresponding to the instruction."): collect stress-related information through at least a part of the at least one sensor (Paragraph [0041] "the processor 230 may determine whether a user's stress is generated based on the biometric information acquired through the sensor 220. For example, the processor 230 may calculate the stress value of the user based on the heart rate variability and the blood pressure information of the user acquired through the sensor 220."); identify contextual information of a user when stress calculated based on the collected stress-related information satisfies a designated condition (Paragraph [0042] "According to one embodiment, when the processor 230 detects the occurrence of stress based on the biometric information acquired through the sensor 220, the processor 230 may collect and store the peripheral information at the time of occurrence of the stress. For example, the processor 230 may collect ambient information via at least one of the sensor 220, the input / output interface 260, and the communication interface 280 when the stress value of the user exceeds a threshold value. The processor 230 may map the stress incidence information and the surrounding information to the memory 240 or the server 206. For example, the processor 230 may provide information about the perimeter of the electronic device 201 through the location of the electronic device, the user input, the content being played, the application being executed, the received data, sound, weather, images can be obtained."); and guide at least one of a plurality of stress relief methods through the user interface at least based on the identified contextual information (Paragraph [0045] "For example, the processor 230 may provide recommendation action information for stress relief through the electronic device 201 or at least one external electronic device 202 or 204 functionally associated with the electronic device 201. For example, the recommended content, recommendation environment, and recommendation operation for relieving stress can be selected based on at least one of a type of stress, a time point of stress occurrence, peripheral information related to stress, and characteristics of the user.").
Regarding claim 2, Bang discloses the instructions, when executed, further cause the at least one processor to determine the contextual information based on at least one of a time, a place where the electronic device is located, or an occasion (Paragraph [0042] "According to one embodiment, when the processor 230 detects the occurrence of stress based on the biometric information acquired through the sensor 220, the processor 230 may collect and store the peripheral information at the time of occurrence of the stress. For example, the processor 230 may collect ambient information via at least one of the sensor 220, the input / output interface 260, and the communication interface 280 when the stress value of the user exceeds a threshold value. The processor 230 may map the stress incidence information and the surrounding information to the memory 240 or the server 206. For example, the processor 230 may provide information about the perimeter of the electronic device 201 through the location of the electronic device, the user input, the content being played, the application being executed, the received data, sound, weather, images can be obtained.").
Regarding claim 3, Bang discloses the electronic device further comprising a communication module configured to connect to an external electronic device by wire or wirelessly, wherein the occasion comprises at least one of information on an application being executed, information on content being executed, a type of the external electronic device connected through the communication module, and movement information of the user obtained by the at least one sensor (Paragraph [0050] "The communication interface 280 can establish communication between the electronic device 201 and an external device. For example, communication interface 280 may be connected to network 282 via wireless or wired communication to communicate with an external device" Paragraph [0030] "when the electronic device 100 detects the occurrence of stress based on the user's biometric information, the electronic device 100 may be configured to detect at least one of the electronic device 100 and the external electronic devices 120 to 130 functionally connected to the electronic device 100 To collect surrounding information. The electronic device 100 may store and store stress occurrence information and peripheral information. For example, the perimeter information may include information such as the location of the electronic device, user input, content being played, application being executed, data received, sound, weather (e.g., temperature, humidity, ultraviolet and air pressure) and the like.").
Regarding claim 4, Bang discloses the instructions, when executed, further cause the at least one processor to obtain biometric information through the at least one sensor; calculate a stress value, based at least in part on the obtained biometric information; and, when a number of times by which the calculated stress value exceeds a first threshold exceeds a second threshold, determine that the designated condition is satisfied (Paragraph [0041] "According to one embodiment, the processor 230 may determine whether a user's stress is generated based on the biometric information acquired through the sensor 220. [ For example, the processor 230 may calculate the stress value of the user based on the heart rate variability and the blood pressure information of the user acquired through the sensor 220. For example, the processor 230 may determine that a stress has occurred if the stress value exceeds a threshold value. Additionally or alternatively, the processor 230 may distinguish between types of stress (positive or negative) using the EMG and blood glucose information via the sensor 220. For example, the processor 230 may determine that stress has occurred if the number of negative stresses exceeds a threshold value.").
Regarding claim 5, Bang discloses the electronic device wherein the at least one sensor further comprises a biometric sensor and wherein the instructions, when executed, further cause the at least one processor to obtain a bio-signal through the biometric sensor and collect the biometric information based on the obtained bio-signal (Paragraph [0041] "For example, the processor 230 may calculate the stress value of the user based on the heart rate variability and the blood pressure information of the user acquired through the sensor 220."). 
Regarding claim 6, Bang discloses the instructions, when executed, further cause the at least one processor to transmit the stress relief method to a first external electronic device connected by wire or wirelessly through the communication module (Paragraph [0045] "For example, the processor 230 may play the recommended content for stress relief through the electronic device 201 or at least one external electronic device 202 or 204 functionally connected to the electronic device 201.").
Regarding claim 7, Bang discloses the instructions, when executed, further cause the at least one processor to receive and collect the stress-related information from a second external electronic device connected through the communication module (Paragraph [0058] "For example, the processor 230 may determine whether a stress has occurred based on the biometric information of the user acquired through the electronic device 201 or the external electronic device 202, 204 functionally connected to the electronic device 201 is.").
Regarding claim 8, Bang discloses the instructions, when executed, further cause the at least one processor to guide the stress relief method and then determine whether a stress value of the user changes; and give a weight to the stress relief method based on a change in the stress value (Paragraph [0046] "According to one embodiment, when providing the recommendation information for relieving stress, the processor 230 may update the stress management service information based on the user's stress change information corresponding to the recommendation information. For example, when the recommendation information for relieving stress is selected from the recommendation information list, the processor 230 can update the recommendation information list based on the stress change of the user corresponding to the recommendation information provision. For example, the processor 230 may provide recommendation information to increase the selection priority of the recommendation information in the recommendation information list when the user's stress level is low. For example, if the processor 230 provides the recommendation information but the stress value of the user is maintained or increased, the processor 230 may lower or remove the selection priority of the recommendation information from the recommendation information list.").
Regarding claim 9, Bang discloses the instructions, when executed, further cause the at least one processor to periodically measure the stress of the user and store, in the memory, a stress history to which the measured stress and contextual information at the time of occurrence of the stress are mapped; and further reflect the stress history having a weight given thereto and guide at least one of the plurality of stress relief methods (Paragraph [0043] "According to one embodiment, when the biometric information of the user can be acquired through the sensor 220, the processor 230 continuously or periodically acquires the biometric information of the user and continuously or periodically collects the history of the occurrence of the stress can do. For example, the stress occurrence history may include at least one of stress occurrence information (e.g., viewpoint, pattern of biometric information at the time of occurrence, etc.), peripheral information, and application information." Paragraph [0044] "According to one embodiment, the processor 230 may estimate a stress incidence probability based on stress history of the user of the electronic device 201 and peripheral information of the electronic device 201. For example, when the processor 230 acquires the peripheral information mapped to the stress occurrence history of the user of the electronic device 201, the processor 230 may determine that there is a high possibility that stress of the user occurs or stress occurs." Paragraph [0045] "According to one embodiment, the processor 230 may provide a stress management service when it is determined that a user's stress occurs or stress is likely to occur").
Regarding claim 10, Bang discloses the instructions, when executed, further cause the at least one processor to, in response to detection of the contextual information corresponding to the stress history by the at least one sensor, predict stress occurrence, alert about a predicted stressful occasion, and guide information helpful to the predicted stressful occasion through the user interface (Paragraph [0044] "According to one embodiment, the processor 230 may estimate a stress incidence probability based on stress history of the user of the electronic device 201 and peripheral information of the electronic device 201. For example, when the processor 230 acquires the peripheral information mapped to the stress occurrence history of the user of the electronic device 201, the processor 230 may determine that there is a high possibility that stress of the user occurs or stress occurs." Paragraph [0045] "According to one embodiment, the processor 230 may provide a stress management service when it is determined that a user's stress occurs or stress is likely to occur" Paragraph [0133] "For example, when the processor 230 determines that the user's negative stress has occurred, the processor 230 may output motion restriction information or motion mode change information through the input / output interface 260 or the display 270. In addition, the processor 230 may control to output motion limitation information or motion pattern change information via the external electronic device 202, 204 functionally coupled to the electronic device 201." Paragraph [0060] "The electronic device may provide stress management services in operation 405 if peripherals information corresponding to the stress occurrence history is detected. For example, the processor 230 may select recommendation information corresponding to peripheral information from the recommendation information list.").
Regarding claim 11, Bang discloses a method for providing information for stress relief (Paragraph [0007] "method for providing stress management services") by an electronic device (Paragraph [0036] "electronic device" Figure 2, 201), the method comprising: collecting stress-related information through at least a part of at least one sensor (Paragraph [0036] "sensor" Figure 2, 220 Paragraph [0042] "According to one embodiment, when the processor 230 detects the occurrence of stress based on the biometric information acquired through the sensor 220,"); determining whether stress calculated based on the collected stress-related information satisfies a designated condition (Paragraph [0041] "For example, the processor 230 may determine that a stress has occurred if the stress value exceeds a threshold value."): identifying contextual information of a user in response to satisfying of the designated condition (Paragraph [0042] "According to one embodiment, when the processor 230 detects the occurrence of stress based on the biometric information acquired through the sensor 220, the processor 230 may collect and store the peripheral information at the time of occurrence of the stress."); and guiding at least one of a plurality of stress relief methods through a user interface at least based on the identified contextual information (Paragraph [0045] "For example, the processor 230 may provide recommendation action information for stress relief through the electronic device 201 or at least one external electronic device 202 or 204 functionally associated with the electronic device 201. For example, the recommended content, recommendation environment, and recommendation operation for relieving stress can be selected based on at least one of a type of stress, a time point of stress occurrence, peripheral information related to stress, and characteristics of the user.").
Regarding claim 12, Bang discloses identifying the contextual information comprises determining the contextual information based on at least one of a time, a place where the electronic device is located, and an occasion (Paragraph [0042] "According to one embodiment, when the processor 230 detects the occurrence of stress based on the biometric information acquired through the sensor 220, the processor 230 may collect and store the peripheral information at the time of occurrence of the stress. For example, the processor 230 may collect ambient information via at least one of the sensor 220, the input / output interface 260, and the communication interface 280 when the stress value of the user exceeds a threshold value. The processor 230 may map the stress incidence information and the surrounding information to the memory 240 or the server 206. For example, the processor 230 may provide information about the perimeter of the electronic device 201 through the location of the electronic device, the user input, the content being played, the application being executed, the received data, sound, weather, images can be obtained.").
Regarding claim 13, Bang discloses the occasion comprises at least one of information on an application being executed, information on content being executed, a type of an external electronic device connected through a communication module, and movement information of the user obtained by the at least one sensor (Paragraph [0030] "when the electronic device 100 detects the occurrence of stress based on the user's biometric information, the electronic device 100 may be configured to detect at least one of the electronic device 100 and the external electronic devices 120 to 130 functionally connected to the electronic device 100 To collect surrounding information. The electronic device 100 may store and store stress occurrence information and peripheral information. For example, the perimeter information may include information such as the location of the electronic device, user input, content being played, application being executed, data received, sound, weather (e.g., temperature, humidity, ultraviolet and air pressure) and the like.").
Regarding claim 14, Bang discloses determining whether the stress satisfies the designated condition comprises: obtaining biometric information through the at least one sensor (Paragraph [0036] "sensor" Figure 2, 220 Paragraph [0042] "According to one embodiment, when the processor 230 detects the occurrence of stress based on the biometric information acquired through the sensor 220,"); calculating a stress value based at least in part on the obtained biometric information (Paragraph [0041] "For example, the processor 230 may determine that a stress has occurred if the stress value exceeds a threshold value."); determining whether the calculated stress value exceeds a first threshold (Paragraph [0041] "The processor 230 may distinguish between types of stress (positive or negative) using the EMG and blood glucose information via the sensor 220."); in response to the calculated stress value exceeding of the first threshold, determining whether a number of times by which the calculated stress value exceeds the first threshold exceeds a second threshold (Paragraph [0041] "The processor 230 may determine that stress has occurred if the number of negative stresses exceeds a threshold value."); and in response to the number of times exceeding of the second threshold, determining the stress satisfies the designated condition (Paragraph [0130] "The electronic device can determine that the stress of the user does not occur when the stress value of the user is equal to or less than the threshold value." Paragraph [0131] "The electronic device can determine at operation 1507 if the stress value of the user exceeds a threshold value and if the user's stress type is negative stress.”).
Regarding claim 15, Bang discloses obtaining the biometric information comprises at least one of: obtaining a bio-signal through a biometric sensor and collecting the biometric information based on the obtained bio-signal (Paragraph [0041] "For example, the processor 230 may calculate the stress value of the user based on the heart rate variability and the blood pressure information of the user acquired through the sensor 220."); and receiving and collecting the biometric information from an external electronic device connected through a communication module.
Regarding claim 16, Bang discloses guiding the stress relief method comprises transmitting the stress relief method to an external electronic device through a communication module (Paragraph [0045] "For example, the processor 230 may play the recommended content for stress relief through the electronic device 201 or at least one external electronic device 202 or 204 functionally connected to the electronic device 201.").
Regarding claim 17, Bang discloses guiding the stress relief method and then determining whether a stress value of the user changes; and giving a weight to the corresponding stress relief method based on a change in the stress value (Paragraph [0046] "According to one embodiment, when providing the recommendation information for relieving stress, the processor 230 may update the stress management service information based on the user's stress change information corresponding to the recommendation information. For example, when the recommendation information for relieving stress is selected from the recommendation information list, the processor 230 can update the  recommendation information list based on the stress change of the user corresponding to the recommendation information provision. For example, the processor 230 may provide recommendation information to increase the selection priority of the recommendation information in the recommendation information list when the user's stress level is low. For example, if the processor 230 provides the recommendation information but the stress value of the user is maintained or increased, the processor 230 may lower or remove the selection priority of the recommendation information from the recommendation information list.").
Regarding claim 18, Bang discloses periodically measuring stress of the user and storing, in a  memory, a stress history to which the measured stress and contextual information at the time of occurrence of the stress are mapped (Paragraph [0043] "According to one embodiment, when the biometric information of the user can be acquired through the sensor 220, the processor 230 continuously or periodically acquires the biometric information of the user and continuously or periodically collects the history of the occurrence of the stress can do. For example, the stress occurrence history may include at least one of stress occurrence information (e.g., viewpoint, pattern of biometric information at the time of occurrence, etc.), peripheral information, and application information." Paragraph [0044] "According to one embodiment, the processor 230 may estimate a stress incidence probability based on stress history of the user of the electronic device 201 and peripheral information of the electronic device 201.").
Regarding claim 19, Bang discloses guiding the at least one of a plurality of stress relief methods through a user interface comprises further reflecting the stress history having a weight given thereto, and selecting at least one of the plurality of stress relief methods (Paragraph [0046] "According to one embodiment, when providing the recommendation information for relieving stress, the processor 230 may update the stress management service information based on the user's stress change information corresponding to the recommendation information. For example, when the recommendation information for relieving stress is selected from the recommendation information list, the processor 230 can update the recommendation information list based on the stress change of the user corresponding to the recommendation information provision. For example, the processor 230 may provide recommendation information to increase the selection priority of the recommendation information in the recommendation information list when the user's stress level is low. For example, if the processor 230 provides the recommendation information but the stress value of the user is maintained or increased, the processor 230 may lower or remove the selection priority of the recommendation information from the recommendation information list.").
Regarding claim 20, Bang discloses determining whether the contextual information corresponding to the stress history is detected by the at least one sensor (Paragraph [0044] "According to one embodiment, the processor 230 may estimate a stress incidence probability based on stress history of the user of the electronic device 201 and peripheral information of the electronic device 201. For example, when the processor 230 acquires the peripheral information mapped to the stress occurrence history of the user of the electronic device 201, the processor 230 may determine that there is a high possibility that stress of the user occurs or stress occurs."); in response to detection of the contextual information corresponding to the stress history, predicting stress occurrence and alerting about a predicted stressful occasion (Paragraph [0133] "For example, when the processor 230 determines that the user's negative stress has occurred, the processor 230 may output motion restriction information or motion mode change information through the input / output interface 260 or the display 270. In addition, the processor 230 may control to output motion limitation information or motion pattern change information via the external electronic device 202, 204 functionally coupled to the electronic device 201."); and guiding information helpful to the predicted stressful occasion (Paragraph [0045] "According to one embodiment, the processor 230 may provide a stress management service when it is determined that a user's stress occurs or stress is likely to occur" Paragraph [0060] "The electronic device may provide stress management services in operation 405 if peripherals information corresponding to the stress occurrence history is detected. For example, the processor 230 may select recommendation information corresponding to peripheral information from the recommendation information list.").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kusukame (WO2019065765A1) discloses measuring a stress level of a user by monitoring a user’s heart rate variability (HRV), determining the R-R interval, and calculating a low to high frequency (LF/HF) ratio. If the LF/HF ratio is above a specific threshold (first threshold) the user is determined to be stressed. If the LF/HF ratio remains above the first threshold for a specific threshold amount of time (second threshold), the device and method provide stress relief methods to the user. 
Kwon (“Validation of heart rate extraction using video imaging on a built-in camera system of a smartphone”, NPL cite U) discloses that it is known that “Because cardiac pulse leads the subtle color change of a skin, a pulsatile signal which can be described as photoplethysmographic (PPG) signal can be measured through recording facial video using a digital camera” and Kwon further discloses “the potential that the reliable heart rate can be measured remotely by the facial video recorded using smartphone camera.” 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./
Examiner, Art Unit 3791                                                                                                                                                                                         
/THADDEUS B COX/Primary Examiner, Art Unit 3791